DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant appears to argue that the prior art doesn’t teach “receiving [cable distance data], by the device, from the sensor device … based on a value associated with the cable distance data being determined to be less than a maximum cable length.”
In response, the examiner notes that Rosenberger (EP 3531078 A1) teaches receiving cable distance data (digital output signal, OS, in abstract in paragraph 50) from the sensor device (distributed sensor, 22, in abstract and paragraph 50) based on a value (whole fiber length, FL; event length, EL; and predefined pattern; in abstract, paragraph 50, and paragraph 18) associated with the cable distance data being determined to be less than a maximum cable length (since, as explained in abstract, paragraph 18, and paragraph 50, the data that is outputted is less than the data corresponding to the maximum cable length [e.g. the whole fiber length, FL] because it is only the data that corresponds to the pattern associated with the locations of the regions of interest [e.g. where the railway track is expected to be; corresponds to the event length or predefined pattern]).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: device in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 16-17, 21-22, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20200124735 A1; cited by Applicant) in view of Amakawa (JP 2010008143 A) Elkins (US 20160061690 A1), Barnhart (US 20140111795 A1), and Rosenberger (EP 3531078 A1).
Regarding claim 1, Huang teaches a method, comprising: 
receiving, by a device and from a sensor device over a network, cable distance data (distance information) identifying at least one cable distance along a fiber cable to a corresponding at least one vibration experienced by the fiber cable (paragraph 49), 
wherein a vibration platform (vibration source) generates the at least one vibration along a deployed route of the fiber cable (figure 6A; paragraph 49); 
receiving, by the device and from the vibration platform (vibration source) over a network, location data identifying at least one location associated with the at least one vibration, the location data including geographic coordinate data associated with the at least one vibration (paragraph 49; figures 6A, 6B); 
correlating, by the device, the cable distance data and the location data to generate correlated data, the correlated data including the geographic coordinate data (figure 6B, paragraph 50); 
storing, by the device, the correlated data in a data structure associated with the device (paragraph 50); 
receiving, by the device and from the sensor device, data identifying a cable distance along the fiber cable to an alarm condition associated with the fiber cable (paragraph 51); 
determining, by the device, geographic coordinate data of a location of the alarm condition based on the correlated data and the data identifying the cable distance along the fiber cable to the alarm condition (paragraph 51); and 
performing, by the device, one or more actions based on the geographic coordinate data of the alarm condition (displaying location in paragraph 51).  

    PNG
    media_image1.png
    1012
    906
    media_image1.png
    Greyscale


Also, Huang suggests sending, by a device, to a sensor device, a request indicating the sensor device to begin a continuous measurement mode, wherein the request causes the sensor device to perform a measurement periodically over a particular time period (this is suggested because Huang teaches that the sensor device is controlled so as to enter a continuous measurement mode wherein the sensor device performs periodic measurements [the embodiment where the sensing is both continuous and periodic], as explained in paragraph 30, which suggests that the control be implemented by sending some signal to the light source to cause it to emit a pulse/beam and begin measurements]. Additionally, Amakawa teaches sending, by a device, to a sensor device, a request indicating the sensor device to begin a desired measurement mode, wherein the request causes the sensor device to perform the desired measurement mode periodically over a particular time period (paragraph 21 of attached translation). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the continuous and periodic mode is initiated by sending a request in order to have control over the timing of the measurements. 
Huang doesn’t explicitly teach the validation of the cable distance data comprises confirming that the cable distance data is associated with the at least one vibration by determining that a difference between more than one measurement of the at least one cable distance, measured at least at a first time and a second time, is within a threshold; wherein the cable distance data is received based on determining that a value associated with the cable distance data is less than a maximum cable length,
Like Huang (and like Applicant) Elkins is directed to optical reflectometery (paragraph 146) and teaches making multiple measurements to confirm the results (paragraph 157). In other words, Elkins teaches the validation of the cable distance data comprises confirming the data by making more than one measurement of the at least one cable distance, measured at least at a first time and a second time (paragraph 157).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above by making an additional measurement of data, including additional measurements of the vibration data, such that the validation of the cable distance data comprises confirming that the cable distance data is associated with the at least one vibration by determining more than one measurement of the at least one cable distance, measured at least at a first time and a second time in order to confirm the results.
The above combination doesn’t explicitly teach that the validation is based on determining a difference is within a threshold; wherein the cable distance data is received based on determining that a value associated with the cable distance data is less than a maximum cable length.
Like Huang (and like Applicant) Barnhart is directed to optical reflectometery (title, abstract, and paragraph 2) and teaches validations based on determining a difference is within a threshold (paragraph 162).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the confirmation/validation is based on determining a difference of the repeated measurements are within a threshold.
The above combination doesn’t explicitly teach wherein the cable distance data is received based on determining that a value associated with the cable distance data is less than a maximum cable length.
Like Huang (and like Applicant), Rosenberger is directed to optical fiber measurements (abstract and paragraphs 1-2). Rosenberger teaches the cable distance data is received based on determining that a value associated with the cable distance data is less than a maximum cable length (paragraph 50). Rosenberger teaches receiving cable distance data (digital output signal, OS, in abstract in paragraph 50) from the sensor device (distributed sensor, 22, in abstract and paragraph 50) based on a value (whole fiber length, FL; event length, EL; and predefined pattern; in abstract, paragraph 50, and paragraph 18) associated with the cable distance data being determined to be less than a maximum cable length (since, as explained in abstract, paragraph 18, and paragraph 50, the data that is outputted is less than the data corresponding to the maximum cable length [e.g. the whole fiber length, FL] because it is only the data that corresponds to the pattern associated with the locations of the regions of interest [e.g. where the railway track is expected to be; corresponds to the event length or predefined pattern]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the cable distance data is received based on determining that a value associated with the cable distance data is less than a maximum cable length in order to focus on data that is indicative of phenomena occurring along the length of the fiber/cable as opposed to reflections indicative of the light pulse reflecting from the end of the fiber/cable.  
Regarding claim 2, Huang teaches the geographic coordinate data includes latitude and longitude coordinates (figure 6B; paragraphs 48-49).  
Regarding claim 16, Huang teaches instructions comprising: 
one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to (paragraph 49): 
receive, from a sensor device over a network, cable distance data identifying at least one cable distance along a fiber cable to a corresponding at least one vibration experienced by the fiber cable (paragraph 49),
wherein the at least one vibration is generated by a vibration platform (vibration source) along a deployed route of the fiber cable (figure 6A; paragraph 49);  
receive, from the vibration platform over a network, location data identifying at least one location associated with the at least one vibration, the location data including geographic coordinate data associated with the at least one vibration (paragraph 49; figures 6A, 6B);  
correlate the cable distance data and the location data to generate correlated data, the correlated data including the geographic coordinate data (figure 6B, paragraph 50);  
store the correlated data in a data structure associated with the device (paragraph 50);  
receive, from the sensor device, data identifying a cable distance along the fiber cable to an alarm condition associated with the fiber cable (paragraph 51); 
determine geographic coordinate data of a location of the alarm condition based on the correlated data and the data identifying the cable distance along the fiber cable to the alarm condition (paragraph 51); and 
perform one or more actions based on the geographic coordinate data of the alarm condition (displaying location in paragraph 51).    
Also, Huang suggests sending, by a device, to a sensor device, a request indicating the sensor device to begin a continuous measurement mode, wherein the request causes the sensor device to perform a measurement periodically over a particular time period (this is suggested because Huang teaches that the sensor device is controlled so as to enter a continuous measurement mode wherein the sensor device performs periodic measurements [the embodiment where the sensing is both continuous and periodic], as explained in paragraph 30, which suggests that the control be implemented by sending some signal to the light source to cause it to emit a pulse/beam and begin measurements]. Additionally, Amakawa teaches sending, by a device, to a sensor device, a request indicating the sensor device to begin a desired measurement mode, wherein the request causes the sensor device to perform the desired measurement mode periodically over a particular time period (paragraph 21 of attached translation). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the continuous and periodic mode is initiated by sending a request in order to have control over the timing of the measurements. 
Huang doesn’t explicitly teach the validation of the cable distance data comprises confirming that the cable distance data is associated with the at least one vibration by determining that a difference between more than one measurement of the at least one cable distance, measured at least at a first time and a second time, is within a threshold.
Like Huang (and like Applicant) Elkins is directed to optical reflectometery (paragraph 146) and teaches making multiple measurements to confirm the results (paragraph 157). In other words, Elkins teaches the validation of the cable distance data comprises confirming the data by making more than one measurement of the at least one cable distance, measured at least at a first time and a second time.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above by making an additional measurement of data, including additional measurements of the vibration data, such that the validation of the cable distance data comprises confirming that the cable distance data is associated with the at least one vibration by determining more than one measurement of the at least one cable distance, measured at least at a first time and a second time in order to confirm the results.
The above combination doesn’t explicitly teach that the validation is based on determining a difference is within a threshold.
Like Huang (and like Applicant) Barnhart is directed to optical reflectometery (title, abstract, and paragraph 2) and teaches validations based on determining a difference is within a threshold (paragraph 162).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the confirmation/validation is based on determining a difference of the repeated measurements are within a threshold.
The above combination doesn’t explicitly teach wherein the cable distance data is received based on determining that a value associated with the cable distance data is less than a maximum cable length.
Like Huang (and like Applicant), Rosenberger is directed to optical fiber measurements (abstract and paragraphs 1-2). Rosenberger teaches the cable distance data is received based on determining that a value associated with the cable distance data is less than a maximum cable length (paragraph 50). Rosenberger (EP 3531078 A1) teaches receiving cable distance data (digital output signal, OS, in abstract in paragraph 50) from the sensor device (distributed sensor, 22, in abstract and paragraph 50) based on a value (whole fiber length, FL; event length, EL; and predefined pattern; in abstract, paragraph 50, and paragraph 18) associated with the cable distance data being determined to be less than a maximum cable length (since, as explained in abstract, paragraph 18, and paragraph 50, the data that is outputted is less than the data corresponding to the maximum cable length [e.g. the whole fiber length, FL] because it is only the data that corresponds to the pattern associated with the locations of the regions of interest [e.g. where the railway track is expected to be; corresponds to the event length or predefined pattern]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the cable distance data is received based on determining that a value associated with the cable distance data is less than a maximum cable length in order to focus on data that is indicative of phenomena occurring along the length of the fiber/cable as opposed to reflections indicative of the light pulse reflecting from the end of the fiber/cable.  
Regarding claim 17, Huang teaches the geographic coordinate data includes latitude and longitude coordinates (figure 6B; paragraphs 48-49).    
Regarding claim 21, Huang teaches a device (also see the above citations, for example with respect to claims 1 and 16), comprising: 
one or more processors configured to: 
receive, from a sensor device over a network, and based on cable distance data, the cable distance data identifying at least one cable distance along a fiber cable corresponding to at least one vibration experienced by the fiber cable (paragraph 49), 
wherein a vibration platform generates the at least one vibration along a deployed route of the fiber cable (figure 6A; paragraph 49); and 
receive, from the vibration platform over the network, location data identifying at least one location associated with the at least one vibration, the location data including geographic coordinate data associated with the at least one vibration (paragraph 49; figures 6A, 6B); 
correlate the cable distance data and the location data to generate correlated data, the correlated data including the geographic coordinate data (figure 6B, paragraph 50);
store the correlated data in a data structure associated with the device (paragraph 50);
receive, from the sensor device, data identifying a cable distance along the fiber cable to an alarm condition associated with the fiber cable (paragraph 51); 
determine geographic coordinate data of a location of the alarm condition based on the correlated data and the data identifying the cable distance along the fiber cable to the alarm condition (paragraph 51); and 
perform one or more actions based on the geographic coordinate data of the alarm condition (displaying location in paragraph 51).  
Also, Huang suggests sending, by a device, to a sensor device, a request indicating the sensor device to begin a continuous measurement mode, wherein the request causes the sensor device to perform a measurement periodically over a particular time period (this is suggested because Huang teaches that the sensor device is controlled so as to enter a continuous measurement mode wherein the sensor device performs periodic measurements [the embodiment where the sensing is both continuous and periodic], as explained in paragraph 30, which suggests that the control be implemented by sending some signal to the light source to cause it to emit a pulse/beam and begin measurements]. Additionally, Amakawa teaches sending, by a device, to a sensor device, a request indicating the sensor device to begin a desired measurement mode, wherein the request causes the sensor device to perform the desired measurement mode periodically over a particular time period (paragraph 21 of attached translation). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the continuous and periodic mode is initiated by sending a request in order to have control over the timing of the measurements. 
Regarding “one or more processors configured to,” Huang doesn’t explicitly teach the processors are configured to implement the above method steps, however Huang teaches the above method steps and teaches using one or more processors to implement method steps (paragraphs 46 and 49). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the above comprise one or more processors to implement the above method steps in order to perform measurements with speed and precision, without relying on continual human monitoring. 
Huang doesn’t explicitly teach the validation of the cable distance data comprises confirming that the cable distance data is associated with the at least one vibration by determining that a difference between more than one measurement of the at least one cable distance, measured at least at a first time and a second time, is within a threshold.
Like Huang (and like Applicant) Elkins is directed to optical reflectometery (paragraph 146) and teaches making multiple measurements to confirm the results (paragraph 157). In other words, Elkins teaches the validation of the cable distance data comprises confirming the data by making more than one measurement of the at least one cable distance, measured at least at a first time and a second time.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above by making an additional measurement of data, including additional measurements of the vibration data, such that the validation of the cable distance data comprises confirming that the cable distance data is associated with the at least one vibration by determining more than one measurement of the at least one cable distance, measured at least at a first time and a second time in order to confirm the results.
The above combination doesn’t explicitly teach that the validation is based on determining a difference is within a threshold.
Like Huang (and like Applicant) Barnhart is directed to optical reflectometery (title, abstract, and paragraph 2) and teaches validations based on determining a difference is within a threshold (paragraph 162).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the confirmation/validation is based on determining a difference of the repeated measurements are within a threshold.
The above combination doesn’t explicitly teach wherein the cable distance data is received based on determining that a value associated with the cable distance data is less than a maximum cable length.
Like Huang (and like Applicant), Rosenberger is directed to optical fiber measurements (abstract and paragraphs 1-2). Rosenberger teaches the cable distance data is received based on determining that a value associated with the cable distance data is less than a maximum cable length (paragraph 50).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the cable distance data is received based on determining that a value associated with the cable distance data is less than a maximum cable length in order to focus on data that is indicative of phenomena occurring along the length of the fiber/cable as opposed to reflections indicative of the light pulse reflecting from the end of the fiber/cable.  
Regarding claim 22, Huang teaches the geographic coordinate data includes latitude and longitude coordinates (figure 6B; paragraphs 48-49).  
Regarding claim 31, in the above combination the request comprises information associated with a duration of the time period and information associated with a periodicity for the sensor device to perform measurements periodically (since the request is information that initiates the periodic measurements which have a duration and periodicity, the request/information is associated with this duration and periodicity).
Claims 1-5, 16-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Englund (US 20190197846 A1; cited by Applicant) in view of Huang, Hadley (US 20170146409 A1; cited by Applicant), Elkins (US 20160061690 A1), Barnhart (US 20140111795 A1), and Rosenberger.
Regarding claim 1, Englund teaches a method comprising: 
receiving, by a device and from a sensor device over a network, cable distance data identifying at least one cable distance along a fiber cable to a corresponding at least one vibration (acoustic) experienced by the fiber cable (paragraph 63; table 1), 
wherein the at least one vibration is generated by a vibration platform along a deployed route of the fiber cable (paragraph 63; table 1); 
receiving, by the device and from the vibration platform over a network, location data (GPS coordinates of latitude and longitude) identifying at least one location associated with the at least one vibration, the location data including geographic coordinate data associated with the at least one vibration (paragraph 64; table 1); 
correlating, by the device, the cable distance data and the location data to generate correlated data, the correlated data including the geographic coordinate data (table 1; paragraphs 62-63); 
receiving, by the device and from the sensor device, data identifying a cable distance along the fiber cable to an alarm condition associated with the fiber cable (paragraph 66); 
determining, by the device, location data of a location of the alarm condition based on the correlated data and the data identifying the cable distance along the fiber cable to the alarm condition (paragraphs 66 and 54); and 
performing, by the device, one or more actions based on the geographic coordinate data of the alarm condition (paragraph 54).  

    PNG
    media_image2.png
    772
    799
    media_image2.png
    Greyscale

Englund doesn’t explicitly teach storing, by the device, the correlated data in a data structure associated with the device; the location data of the alarm condition is geographic coordinate; the validation of the cable distance data comprises confirming that the cable distance data is associated with the at least one vibration by determining that a difference between more than one measurement of the at least one cable distance, measured at least at a first time and a second time, is within a threshold.
Englund teaches that location data can include geographic coordinates (paragraph 64 and table 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the location data of the alarm condition include geographic coordinates in order to quantitatively communicate the location, which will facilitate finding that location.
Huang suggests sending, by a device, to a sensor device, a request indicating the sensor device to begin a continuous measurement mode, wherein the request causes the sensor device to perform a measurement periodically over a particular time period (this is suggested because Huang teaches that the sensor device is controlled so as to enter a continuous measurement mode wherein the sensor device performs periodic measurements [the embodiment where the sensing is both continuous and periodic], as explained in paragraph 30, which suggests that the control be implemented by sending some signal to the light source to cause it to emit a pulse/beam and begin measurements]. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination to have a continuous and continuous and periodic mode so as to have updated and accurate information by directly measuring it as soon as events happen. 
Englund doesn’t explicitly teach storing, by the device, the correlated data in a data structure associated with the device; the validation of the cable distance data comprises confirming that the cable distance data is associated with the at least one vibration by determining that a difference between more than one measurement of the at least one cable distance, measured at least at a first time and a second time, is within a threshold.
Hadley teaches storing, by the device, data in a data structure associated with the device (paragraph 62).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above by storing the data (including the correlated data) in order to ensure the information is available for future calculations as well as for record keeping. 
The above combination doesn’t explicitly teach the validation of the cable distance data comprises confirming that the cable distance data is associated with the at least one vibration by determining that a difference between more than one measurement of the at least one cable distance, measured at least at a first time and a second time, is within a threshold.
Like Hadley (and like Applicant) Elkins is directed to optical reflectometery (paragraph 146) and teaches making multiple measurements to confirm the results (paragraph 157). In other words, Elkins teaches the validation of the cable distance data comprises confirming the data by making more than one measurement of the at least one cable distance, measured at least at a first time and a second time.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above by making an additional measurement of data, including additional measurements of the vibration data, such that the validation of the cable distance data comprises confirming that the cable distance data is associated with the at least one vibration by determining more than one measurement of the at least one cable distance, measured at least at a first time and a second time in order to confirm the results.
The above combination doesn’t explicitly teach that the validation is based on determining a difference is within a threshold.
Like Hadley (and like Applicant) Barnhart is directed to optical reflectometery (title, abstract, and paragraph 2) and teaches validations based on determining a difference is within a threshold (paragraph 162).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the confirmation/validation is based on determining a difference of the repeated measurements are within a threshold.
The above combination doesn’t explicitly teach wherein the cable distance data is received based on determining that a value associated with the cable distance data is less than a maximum cable length.
Like Huang (and like Applicant), Rosenberger is directed to optical fiber measurements (abstract and paragraphs 1-2). Rosenberger teaches the cable distance data is received based on determining that a value associated with the cable distance data is less than a maximum cable length (paragraph 50). Rosenberger (EP 3531078 A1) teaches receiving cable distance data (digital output signal, OS, in abstract in paragraph 50) from the sensor device (distributed sensor, 22, in abstract and paragraph 50) based on a value (whole fiber length, FL; event length, EL; and predefined pattern; in abstract, paragraph 50, and paragraph 18) associated with the cable distance data being determined to be less than a maximum cable length (since, as explained in abstract, paragraph 18, and paragraph 50, the data that is outputted is less than the data corresponding to the maximum cable length [e.g. the whole fiber length, FL] because it is only the data that corresponds to the pattern associated with the locations of the regions of interest [e.g. where the railway track is expected to be; corresponds to the event length or predefined pattern]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the cable distance data is received based on determining that a value associated with the cable distance data is less than a maximum cable length in order to focus on data that is indicative of phenomena occurring along the length of the fiber/cable as opposed to reflections indicative of the light pulse reflecting from the end of the fiber/cable.  
Regarding claim 2, Englund teaches the geographic coordinate data includes latitude and longitude coordinates (paragraph 64; table 1).  
Regarding claim 3, Englund teaches correlating the cable distance data and the geographic coordinate data includes: correlating a distance measurement of the cable distance data and the geographic coordinate data of the location data when a timestamp of the cable distance data matches a timestamp of the location data (paragraph 64; table 1).  
Regarding claim 4, Englund teaches the fiber cable is carrying communications traffic during the at least one vibration (paragraph 46, where communications traffic is on a different wavelength).  
Regarding claim 5, Englund teaches the cable distance data includes at least one of: a cable identifier for the fiber cable, a sensor identifier for the sensor device, or a timestamp associated with the at least cable distance; and the location data includes at least one of: a platform identifier for the vibration platform, or a timestamp associated with the geographic coordinate data (table 1).  
Regarding claim 16, Englund teaches one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to: 
receive, from a sensor device over a network, cable distance data identifying at least one cable distance along a fiber cable to a corresponding at least one vibration experienced by the fiber cable (paragraph 63; table 1),,
wherein the at least one vibration is generated by a vibration platform along a deployed route of the fiber cable (paragraph 63; table 1); 
receive, from the vibration platform over a network, location data identifying at least one location associated with the at least one vibration, the location data including geographic coordinate data associated with the at least one vibration (paragraph 64; table 1);  
correlate the cable distance data and the location data to generate correlated data, the correlated data including the geographic coordinate data (table 1; paragraphs 62-63);  
receive, from the sensor device, data identifying a cable distance along the fiber cable to an alarm condition associated with the fiber cable (paragraph 66);
determine geographic coordinate data of a location of the alarm condition based on the correlated data and the data identifying the cable distance along the fiber cable to the alarm condition (paragraphs 66 and 54); and 
perform one or more actions based on the geographic coordinate data of the alarm condition (paragraph 54).  
Englund doesn’t explicitly teach store the correlated data in a data structure associated with the device; the location data of the alarm condition is geographic coordinate; the validation of the cable distance data comprises confirming that the cable distance data is associated with the at least one vibration by determining that a difference between more than one measurement of the at least one cable distance, measured at least at a first time and a second time, is within a threshold.
Englund teaches that location data can include geographic coordinates (paragraph 64 and table 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the location data of the alarm condition include geographic coordinates in order to quantitatively communicate the location, which will facilitate finding that location.
Englund doesn’t explicitly teach storing, by the device, the correlated data in a data structure associated with the device; the validation of the cable distance data comprises confirming that the cable distance data is associated with the at least one vibration by determining that a difference between more than one measurement of the at least one cable distance, measured at least at a first time and a second time, is within a threshold.
Hadley teaches store the correlated data in a data structure associated with the device (paragraph 62).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above by storing the data (including the correlated data) in order to ensure the information is available for future calculations as well as for record keeping. 
The above combination doesn’t explicitly teach the validation of the cable distance data comprises confirming that the cable distance data is associated with the at least one vibration by determining that a difference between more than one measurement of the at least one cable distance, measured at least at a first time and a second time, is within a threshold.
Like Hadley (and like Applicant) Elkins is directed to optical reflectometery (paragraph 146) and teaches making multiple measurements to confirm the results (paragraph 157). In other words, Elkins teaches the validation of the cable distance data comprises confirming the data by making more than one measurement of the at least one cable distance, measured at least at a first time and a second time.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above by making an additional measurement of data, including additional measurements of the vibration data, such that the validation of the cable distance data comprises confirming that the cable distance data is associated with the at least one vibration by determining more than one measurement of the at least one cable distance, measured at least at a first time and a second time in order to confirm the results.
The above combination doesn’t explicitly teach that the validation is based on determining a difference is within a threshold.
Like Hadley (and like Applicant) Barnhart is directed to optical reflectometery (title, abstract, and paragraph 2) and teaches validations based on determining a difference is within a threshold (paragraph 162).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the confirmation/validation is based on determining a difference of the repeated measurements are within a threshold.
The above combination doesn’t explicitly teach wherein the cable distance data is received based on determining that a value associated with the cable distance data is less than a maximum cable length.
Like Huang (and like Applicant), Rosenberger is directed to optical fiber measurements (abstract and paragraphs 1-2). Rosenberger teaches the cable distance data is received based on determining that a value associated with the cable distance data is less than a maximum cable length (paragraph 50).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the cable distance data is received based on determining that a value associated with the cable distance data is less than a maximum cable length in order to focus on data that is indicative of phenomena occurring along the length of the fiber/cable as opposed to reflections indicative of the light pulse reflecting from the end of the fiber/cable.  
Regarding claim 17, Englund teaches the geographic coordinate data includes latitude and longitude coordinates (paragraph 64; table 1).  
Regarding claim 18, Englund teaches the fiber cable is carrying communications traffic during the at least one vibration (paragraph 46, where communications traffic is on a different wavelength).    
Regarding claim 19, Englund teaches the cable distance data includes at least one of: a cable identifier for the fiber cable, a sensor identifier for the sensor device, or a timestamp associated with the at least one cable distance; and wherein the location data includes at least one of: a platform identifier for the vibration platform, or a timestamp associated with the geographic coordinate data (table 1).    
Regarding claim 21, Englund teaches a device (also see the above citations, for example with respect to claims 1 and 16), comprising: 
one or more processors configured to: 
receive, from a sensor device over a network, and based on cable distance data, the cable distance data identifying at least one cable distance along a fiber cable corresponding to at least one vibration experienced by the fiber cable (paragraph 63; table 1),
wherein a vibration platform generates the at least one vibration along a deployed route of the fiber cable (paragraph 63; table 1); and 
receive, from the vibration platform over the network, location data identifying at least one location associated with the at least one vibration, the location data including geographic coordinate data associated with the at least one vibration (paragraph 64; table 1);
correlate the cable distance data and the location data to generate correlated data, the correlated data including the geographic coordinate data (table 1; paragraphs 62-63);
receive, from the sensor device, data identifying a cable distance along the fiber cable to an alarm condition associated with the fiber cable (paragraph 66);
determine geographic coordinate data of a location of the alarm condition based on the correlated data and the data identifying the cable distance along the fiber cable to the alarm condition (paragraphs 66 and 54); and 
perform one or more actions based on the geographic coordinate data of the alarm condition (paragraph 54).  
Regarding “one or more processors configured to,” Englund doesn’t explicitly teach the processors are configured to implement the above method steps, however Huang teaches the above method steps and teaches using one or more processors to implement method steps (paragraphs 42). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the above comprise one or more processors to implement the above method steps in order to perform measurements with speed and precision, without relying on continual human monitoring. 
Englund doesn’t explicitly teach store the correlated data in a data structure associated with the device; the location data of the alarm condition is geographic coordinate; the validation of the cable distance data comprises confirming that the cable distance data is associated with the at least one vibration by determining that a difference between more than one measurement of the at least one cable distance, measured at least at a first time and a second time, is within a threshold.
Englund teaches that location data can include geographic coordinates (paragraph 64 and table 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the location data of the alarm condition include geographic coordinates in order to quantitatively communicate the location, which will facilitate finding that location.
Englund doesn’t explicitly teach storing, by the device, the correlated data in a data structure associated with the device; the validation of the cable distance data comprises confirming that the cable distance data is associated with the at least one vibration by determining that a difference between more than one measurement of the at least one cable distance, measured at least at a first time and a second time, is within a threshold.
Hadley teaches store the correlated data in a data structure associated with the device (paragraph 62).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above by storing the data (including the correlated data) in order to ensure the information is available for future calculations as well as for record keeping. 
The above combination doesn’t explicitly teach the validation of the cable distance data comprises confirming that the cable distance data is associated with the at least one vibration by determining that a difference between more than one measurement of the at least one cable distance, measured at least at a first time and a second time, is within a threshold.
Like Hadley (and like Applicant) Elkins is directed to optical reflectometery (paragraph 146) and teaches making multiple measurements to confirm the results (paragraph 157). In other words, Elkins teaches the validation of the cable distance data comprises confirming the data by making more than one measurement of the at least one cable distance, measured at least at a first time and a second time.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above by making an additional measurement of data, including additional measurements of the vibration data, such that the validation of the cable distance data comprises confirming that the cable distance data is associated with the at least one vibration by determining more than one measurement of the at least one cable distance, measured at least at a first time and a second time in order to confirm the results.
The above combination doesn’t explicitly teach that the validation is based on determining a difference is within a threshold.
Like Hadley (and like Applicant) Barnhart is directed to optical reflectometery (title, abstract, and paragraph 2) and teaches validations based on determining a difference is within a threshold (paragraph 162).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the confirmation/validation is based on determining a difference of the repeated measurements are within a threshold.
The above combination doesn’t explicitly teach wherein the cable distance data is received based on determining that a value associated with the cable distance data is less than a maximum cable length.
Like Huang (and like Applicant), Rosenberger is directed to optical fiber measurements (abstract and paragraphs 1-2). Rosenberger teaches the cable distance data is received based on determining that a value associated with the cable distance data is less than a maximum cable length (paragraph 50). Rosenberger (EP 3531078 A1) teaches receiving cable distance data (digital output signal, OS, in abstract in paragraph 50) from the sensor device (distributed sensor, 22, in abstract and paragraph 50) based on a value (whole fiber length, FL; event length, EL; and predefined pattern; in abstract, paragraph 50, and paragraph 18) associated with the cable distance data being determined to be less than a maximum cable length (since, as explained in abstract, paragraph 18, and paragraph 50, the data that is outputted is less than the data corresponding to the maximum cable length [e.g. the whole fiber length, FL] because it is only the data that corresponds to the pattern associated with the locations of the regions of interest [e.g. where the railway track is expected to be; corresponds to the event length or predefined pattern]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the cable distance data is received based on determining that a value associated with the cable distance data is less than a maximum cable length in order to focus on data that is indicative of phenomena occurring along the length of the fiber/cable as opposed to reflections indicative of the light pulse reflecting from the end of the fiber/cable.  
Regarding claim 22, Englund teaches the geographic coordinate data includes latitude and longitude coordinates (paragraph 64; table 1).  
Regarding claim 23, Englund teaches 23. (New) The device of claim 21, wherein the one or more processors, to correlate the cable distance data and the geographic coordinate data, are configured to: correlate a distance measurement of the cable distance data and the geographic coordinate data of the location data when a timestamp of the cable distance data matches a timestamp of the location data (paragraph 64; table 1).    
Regarding claim 24, Englund teaches the fiber cable is associated with communications traffic during the at least one vibration (paragraph 46, where communications traffic is on a different wavelength).      
Regarding claim 25, Englund teaches the cable distance data includes at least one of: a cable identifier for the fiber cable, a sensor identifier for the sensor device, or a timestamp associated with the at least cable distance; and wherein the location data includes at least one of: a platform identifier for the vibration platform, or a timestamp associated with the geographic coordinate data (table 1).    
 Claims 6, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Englund, Haung, Hadley, Elkins, Barnhart, and Rosenberger as applied to claims 1 and 16 above, and further in view of Healey (US 20070264012 A1; cited by Applicant) and Wilson (US 6710862 B1).
Regarding claims 6, 20, and 26, Englund doesn’t explicitly teach receiving, by the device and from a second sensor device, data identifying a cable distance along a second fiber cable to a second alarm condition associated with the second fiber cable; determining, by the device, second geographic coordinate data of a second location of the second alarm condition based on the correlated data and the data identifying the cable distance along the second fiber cable to the second alarm condition; and determining that the geographic coordinate data and the second geographic coordinate data are the same location; wherein the one or more actions includes providing a notification that the alarm condition and second alarm condition are co-located.  
Healey teaches having a second sensor device associated with a second fiber and performing the same measurements related to the second fiber as with the first fiber (paragraph 47 and figure 3).
 
    PNG
    media_image3.png
    346
    786
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding a second sensor and performing the same measurements and calculations with respect to the second fiber as were performed with respect to the first fiber in order to monitor multiple fibers to ensure that the fiber network is functioning properly.
The above combination comprises receiving, by the device and from a second sensor device, data identifying a cable distance along a second fiber cable to a second alarm condition associated with the second fiber cable; determining, by the device, second geographic coordinate data of a second location of the second alarm condition based on the correlated data and the data identifying the cable distance along the second fiber cable to the second alarm condition (since the same steps and instructions described above with respect to the first fiber in claims 1 and 16 are repeated with respect to the second fiber).
The above combination doesn’t explicitly teach and determining that the geographic coordinate data and the second geographic coordinate data are the same location; wherein the one or more actions includes providing a notification that the alarm condition and second alarm condition are co-located.  
Wilson teaches determining that the geographic coordinate data and the second geographic coordinate data are the same location, and having a technician determining an alarm condition and a second alarm condition are co-located and acting based on this determination (column 4, lines 1-20; figures 5-6).

    PNG
    media_image4.png
    1081
    710
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it comprises determining that the geographic coordinate data and the second geographic coordinate data are the same location; wherein the one or more actions includes providing a notification that the alarm condition and second alarm condition are co-located. A person would be motivated to make this modification in order to determine the geographic region where the alarm condition has occurred and to be able to check whether additional fibers in that region have faults (e.g. see Wilson, column 4, lines 1-20).
Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Amakawa, Elkins, Barnhart, and Rosenberger as applied to claim claims 1, 16, and 21 above, and further in view of Salgueiro (US 10,075,232) and Johnson (US 20090326802 A1).
Regarding claims 27 and 29, Huang doesn’t explicitly teach determining routing directions to the location of the alarm condition based on a selected start location; and providing the routing directions to an autonomous vehicle based on the location of the alarm condition.
Salgueiro suggests determining routing directions to the location of the alarm condition based on a selected start location; and providing the routing directions to an autonomous vehicle based on the location of the alarm condition. (column 6, lines 35-50; suggested because the vehicle is sent to and travels from the start location to the end destination; since this is an autonomous vehicle, this suggests to one of ordinary skill that the vehicle received directions from somewhere, and since it received the directions, this implies that the directions were determined and provided). Additionally, Johnson is directed to the problem of routing vehicles and teaches providing directions to the vehicle (abstract and paragraphs 1-2)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by providing directions to an autonomous vehicle based on the geographic location of the alarm condition so that the vehicle can fix the cause of the problem and to provide directions so that the vehicle can get there as quick as possible (as opposed to hoping to randomly encounter the desired location).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, Amakawa, Elkins, Barnhart, and Rosenberger as applied to claim claim 21 above, and further in view of Tanabe (US 20160209315 A1).
Regarding claim 32, Huang suggests the continuous measurement mode stops after a specified time period (suggested because paragraph 30 describes the continuous measurement mode and describes a monitoring period that is short, which suggests that it stops – that is, it’s not infinite).
Huang doesn’t explicitly teach the stopping is automatic. However, automating a manual activity “is not sufficient to distinguish over the prior art” (MPEP 2144.04). Additionally, it is known in the field of optical measurement and testing for measurement modes to stop automatically after a specified time period. For example, Tanabe provides a general teaching of ending a measurement mode automatically after a specified time period (“the measurement ends automatically after a fixed time has passed” in paragraph 97). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the continuous measurement mode of the above combination stop automatically after a specified time period in order to ensure that device components don’t prematurely age and wear out from overuse.
Additional Prior Art
US 20070264012 A1; previously cited reads, “ determine the path distance of a disturbance at one location, repeat such an analysis when the operator (and the disturbance) is at another location, and calculate the difference in path length between the two locations, transmitting the path difference to the receiver station (control signals from the receiver station may be transmitted to the monitoring station to indicate when a fibre has been located, when a fibre path length measurement is to be made, etc.). The receiver station may be equipped or connected to GPS means to detect the actual geographical positions of the two locations, such that processor means associated with the receiver can compare the fibre path difference on the one hand with the geographical difference between the two locations on the other hand, and generate an alert if the path difference exceeds the geographical beyond a tolerance level.” (paragraph 98)
US 20170205253 A1, paragraph 8 reads, "there is always a maximum length of fibre that can be interrogated with adequate signal to noise ratio." finally, interpreting the maximum length limitation more broadly, paragraph 36 of US 20200249075 A1 also appears to suggest keeping the physical length of a light pulse (which is "a value associated with the cable distance data") less than a maximum cable length.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877